Title: To John Adams from Arthur Lee, 14 June 1780
From: Lee, Arthur
To: Adams, John


     
      L’Orient June 14th. 1780
     
     By the enclosed copy of a Letter I have sent Capt. Jones you will see that the dispute between him and Capt. Landais, is come to an alarming higth. The latter went on board the Alliance yesterday and has the command of her. The former has claimd the protection of the governing powers here, who will not employ force unless they have an express order for it from Above, or they come to blows on board the Ship. It was to prevent any such pernicious extremity, that I wrote the enclosed to Capt. Jones. But as it is apparently the interest and inclination of some people here to urge that extremity, I have no doubt but that attempts will be made to obtain an order from Court for violent means. You must be sensible how deep a wound it woud be to the Sovereignty and honor of the United States if a foreign Power were by force to deprive a man of the command who holds it under immediate authority of Congress, and give it to another who has no such authority. I hope therefore that you will talk with Dr. Franklin on the subject that he may be well advised before he adopts such a measure. I do assure you from what I can learn the Officers and Crew are so determined not to submit to any authority but that of Congress, that there will be bloodshed if it is attempted. Whereas if there is any such authority, and it were produced, they woud submit to it without hesitation. The dignity of our Country, the honor of the Laws, our National character and personal safety call upon every good American to endeavor to prevent the Commission of Congress from being insulted, and such disputes from being decided but by the Laws of America.
     I have the honor to be, with great regard & esteem, Dr. Sir Your most Obedient & Humle. Servant
     
      Arthur Lee
     
    